Title: To Benjamin Franklin from John Coakley Lettsom, 1 March 1785
From: Lettsom, John Coakley
To: Franklin, Benjamin


				
					Honoured Friend,
					London Mar. 1. 1785—
				
				The enclosed is a rough sketch of a few data, which I mean to enlarge, as soon as I am informed; of the certainty of these data. May I request the favour of a line; which shall be confidential. I have a copy of the enclosed, which need not be returned. I have desired my frd, Des Gesnettes to wait upon thee for any commands; in order to take off any trouble of conveying me any Packet—
				Our Ministry are now doing that for Ireland, which is her natural right, and which should have been done for America ten years ago; but the attempt will shake our young Minister— I am very respectfully
				
					J. C. Lettsom—
				
			 
				Addressed by Lettsom: A Monsr. / Monsr. Franklin / Passey / pres de / Paris
				Notation: M. des Genettes de la societé médic. de Londres Hôtel Dauphin—Ruë de Seine F. St. G.
			